Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/5/2021 has been received
The Applicant’s remarks with respect to claims 1, 11 and 15 have fully considered but are moot in view of new grounds of rejection.
for example applicant alleges  the cited art fails to  disclose “wherein the processor is programmed to allocate network resources of the network based on a state of a procedure of processing the collected information which includes applying artificial intelligence functions to the collected information by the second control device,” as set forth in claim 1.
 In response examiner asserts though Hui discloses using machine learning algorithm (AI) to a collected data, and outputs a desired data(see par. 0038). In the event the system of Hui-Jeong does not explicitly disclose applying artificial intelligence (Al) functions to the collected information by the second control device.
 newly cited reference “KAKHANDIKI” discloses an artificial intelligence & knowledge based automation system for applying artificial intelligence (Al) functions to the collected information(see par. 0011, 0043, where the system  collects  information data set related and applying the data set an artificial intelligence model for training and predicting performance).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. U.S. Patent Application Publication No. 2016/0381116[hereinafter Hui] in view of Jeong et. al. U.S. Patent Application Publication No. 2009/0154407 [hereinafter Jeong] and further in view of  KAKHANDIKI U.S. Patent Application Publication No. 20160078368[hereinafter KAKHANDIKI].
As per claims 1, and 15 Hui discloses a communication control device of a communication system that collects Information of a first control device (fig. 1, mobile device 100a and par [0044]:" first sub-system 100a which can be a mobile device of a user") in a second control device (fig. 1, server 100b and par [0028]: "the system comprises at least one server containing abundant computing resources being configured to receive a task to be executed along with a corresponding desired delay from a mobile device")(see par 0044, a second sub-system 100b which Is 
 Hui does not explicitly disclose the communication is via relay device.
Jeong discloses a communication system including relay device(see par. 0010). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Jeong into the system of Hui thus enabling performing routing and allocation resources that can guarantee high QoS by reliably setting a routing path and allocating time slots in consideration of interference generated in neighboring nodes in a wireless sensor network environment via relay terminal.
 Even though Hui discloses using machine learning algorithm (AI) to a collected data,  and outputs a desired data(see par. 0038).
In the event the system of Hui-Jeong does not explicitly disclose applying artificial intelligence (Al) functions to the collected information by the second control device.
KAKHANDIKI disclose ARTIFICIAL INTELLIGENCE & KNOWLEDGE BASED AUTOMATION ENHANCEMENT system for artificial intelligence (Al) functions to the collected information(see par. 0011, 0043, where the system  collects  information data set related and applying the data set an artificial intelligence model for training and predicting performance). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Jeong into the system of Hui thus applying artificial intelligence mechanisms and techniques to determine optimal automation criteria based on the system automation profile



As per claim 2, Jeong discloses the communication control device according to claim 1, wherein the network resources are the network resources on a communication system constituted by the first control device, the second control device, the relay device, and the network(see par. 0010, 0012). as per claim 3, Jeong discloses the communication control device according to claim 1, wherein the network resource is one or more of a time slot in a time-division communication method, a communication band, a priority of transmission or reception of a packet, the number of paths used for redundant communication or the number of duplicated packets, and a size of a datagram constituting the packet or the number of datagrams(see par. 0007, 0028). 
as per claim 6 Hui discloses the communication control device according to claim 5, wherein, when the procedure of processing the collected information is the procedure of the AI learning or the statistical processing in the second control device, the allocation of the network resources is controlled based on a value of an error function of a neural network( self-learning algorithm) (see par. 0071, desired delay estimator). As per claim 7, Hui discloses the communication control device according to claim 1,  allocates fewer resources for user A and more for user B based on network communication  such as delay, thus  dynamically determine a desired delay for users  and allocated few resource).
as per claim 8, Jeong the communication control device according to claim 7, wherein the second communication purpose is communication between the first control device or the second control device and a third control device(see par. 0027-0028).
as per claim 9, Jeong discloses the communication control device according to claim 7, wherein the second communication purpose is communication of information obtained from a second sensor by connecting the second sensor in addition to a first sensor connected to the first control device(see par. 0039, where sensor data generated in the cluster and sensor data delivered from the neighboring cluster heads). as per claim 10, Jeong the communication control device according to claim 7, wherein the second communication purpose is communication of another expression of information obtained from a first sensor connected to the first control device(see par 0033, 0037). 

first control device  (fig. 1, mobile device 100a and par [0044]:" first sub-system 100a which can be a mobile device of a user") 
a second control device (fig. 1, server 100b and par [0028]: "the system comprises at least one server containing abundant computing resources being configured to receive a task to be executed along with a corresponding desired delay from a mobile device")(see par 0044, a second sub-system 100b which Is located in the cloud", the network connecting the mobile device 100a to the cloud server 100b}, 
 a communication control device, coupled to the second control device via the network and including a processor programmed to: that control allocation of network resources of the network based on a state of a procedure of processing the collected information 
(see par 0024, an application framework on the mobile device, that is configured to collect data from a mobile application using at least one of sensors, application logger and user feedback module of the mobile device, to infer the quality of experience for users using the collected data (see par 0038,  using the collected data, the machine-learning block outputs a desired delay. The application sends the desired delay along with the offloading request to the cloud and the system components in the cloud control the application delay to be dose to the desired delay by adjusting the resource allocation strategy).
 Hui does not explicitly disclose  relay device that relays information.
Jeong discloses a communication system including relay device(see par. 0010). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Jeong into 
 Even though Hui discloses using machine learning algorithm (AI) to a collected data,  and outputs a desired data(see par. 0038).
In the event the system of Hui-Jeong does not explicitly disclose applying artificial intelligence (Al) functions to the collected information by the second control device.
 KAKHANDIKI disclose ARTIFICIAL INTELLIGENCE & KNOWLEDGE BASED AUTOMATION ENHANCEMENT system for artificial intelligence (Al) functions to the collected information(see par. 0011, 0043, where the system  collects  information data set related and applying the data set an artificial intelligence model for training and predicting performance). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Jeong into the system of Hui thus applying artificial intelligence mechanisms and techniques to determine optimal automation criteria based on the system automation profile
 As per claim 12, Jeong discloses the communication system according to claim 11, wherein the relay device, the first control device, and the second control device transmit execution results of the allocation control of the network resources to the communication control device (see par. 0010, 0012). environment. 
as per claim 16, Jeong discloses the communication control method according to claim 15, wherein the network resources are the network resources on a communication system constituted by the first control device, the second control device, the relay device, and the network (see par. , 0012, 0028).  as per claim 17, Jeong discloses the communication control method according to claim 15, wherein the network resource is one or more of a time slot in a time-division communication method, a communication band, a priority of transmission or reception .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



 		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        

















1. (Currently amended) A communication control device of a communication system that collects information of a first control device in a second control device via a relay device on a network, the communication control device, comprising:
a processor coupled to the second control device via the network,
wherein the processor is programmed to allocation allocate of network resources of the network based on a state of a procedure of processing the collected information which includes applying artificial intelligence (Al) functions to the collected information by the second control device.